DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed December 2, 2020 are acknowledged.
Examiner acknowledges amended claim 16.
Examiner acknowledges cancelled claims 1-15 and 17.
The rejection of claims 16, 18 and 20-30 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Okunaka, U.S. Pre Grant Publication 2016/0009054 is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 is rendered indefinite because it is not commensurate in scope with claim 16 from which it depends.  Claim 16 recites that the outer plies have a fiber content of not more than 42% by volume.  Claim 19 recites that the fiber volume content of the outer plies of the fiber composite is not more than 50 vol% based on the volume of the outer plies of the fiber composite.  Claim 19 is rendered indefinite because it is unclear if the fiber volume content of the outer plies of the fiber composite is not more than 42 vol% or not more than 50 vol%.  For purposes of examination, Examiner is interpreting the claim to refer to the fiber volume content of the outer plies of the fiber composite is not more than 42 vol%.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation not more than 50 vol%, and the claim also recites not more than 42 vol% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claims 16, 18 and 20-30 are allowed.  Applicant claims a multilayer composite as recited in claim 1.  The closest prior art, Okunaka, U.S. Pre Grant Publication 2016/0009054, teaches a carbon fiber reinforced thermoplastic composite material having layer (I) and (II) wherein layer (I) comprises layers 2A and 2B illustrating inner plies and two outer plies wherein layer (I )contains a carbon fibers aligned in one direction and a thermoplastic resin and layer (II) comprises carbon fibers aligned in one direction and a thermoplastic resin that can include a polycarbonate-based resin.  Okunaka also teaches that that the fibers in layer (I) are orthogonal to the directions of the fibers of layer (II) at approximately 90 °.  Also, Okunaka teaches the use of continuous fiber.  A ratio of layer (I) to layer (II) ranges from 0.49 to 0.5.  Okunaka teaches that the carbon fiber contained in layer (I) ranges from 25 to 65% by volume with respect to the entire volume of layer (I).  Okunaka fails to teach or suggest that the outer plies have a fiber content of not more than 42% by volume with certain specificity.  

Response to Arguments
Applicant’s arguments with respect to claim 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786